DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was received from the applicant on September 14, 2021.
Claims 1-42 and 50-53 have been cancelled.
Claims 43-49 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The survival craft with inflatable members as claimed is not shown or suggested in the prior art because of the use of a survival craft that includes a rigid pod that is configured to carry said survival craft in a deflated state, where said rigid pod is coupled to a hull of said survival craft when said survival craft is in an inflated state.
The prior art as disclosed by Potts (US 2,698,447) shows the use of an inflatable boat with a plurality of inflatable members, a floor and an inflatable wall for attachment of a rigid mounting or pod, where said inflatable wall has a recess in which said rigid mounting or pod is attached to allow for securement of a propulsion source to said inflatable boat.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


September 21, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617